Exhibit 10




Execution Version




EXTENSION AGREEMENT AND FIRST AMENDMENT TO CREDIT AGREEMENT
EXTENSION AGREEMENT AND FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”)
dated as of April 1, 2019 relating to the Credit Agreement (as extended,
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”) dated as of December 7, 2016, among Consolidated
Edison Company of New York, Inc., a New York corporation (“ConEd”), Consolidated
Edison, Inc., a New York corporation (“Holdings”), Orange and Rockland
Utilities, Inc., a New York corporation (“O&R”, and together with ConEd and
Holdings, the “Borrowers” and each, a “Borrower”), the Lenders party thereto and
Bank of America, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”) (the Existing Credit Agreement as extended and amended
hereby and as further amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”).


1.Defined Terms. Unless otherwise specifically defined herein, each term used
herein that is defined in the Credit Agreement has the meaning assigned to such
term in the Credit Agreement.
2.    Extension. Each undersigned lender other than the lender listed on
Schedule I hereto (such lender, the “Non-Extending Lender” and each other lender
party hereto, an “Extending Lender” and together, the “Extending Lenders”)
hereby agrees to amend the Credit Agreement to extend, effective on the
Amendment Effective Date, the Termination Date under the Credit Agreement in
respect of such Extending Lender’s Commitment for one year to December 7, 2023
and by their acceptance hereof the Borrowers hereby confirm that the conditions
set forth in Section 2.19(b)(i) and (ii) of the Credit Agreement are satisfied
as to such extension. For the avoidance of doubt, the Termination Date under the
Credit Agreement with respect to the Non-Extending Lender’s Commitment shall be
the “Termination Date” under the Credit Agreement as in effect immediately prior
to the Amendment Effective Date and the Non-Extending Lender is party to this
Amendment solely for purposes of consenting to the amendments set forth in
Section 3 below and not for purposes of this Section 2.
3.    Amendments. The undersigned lenders, constituting all of the Lenders
immediately prior to the Amendment Effective Date, consent to amend the Existing
Credit Agreement as follows:
(a)    The following defined terms are added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order:
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.
“LIBOR Successor Rate” shall have the meaning assigned to such term in Section
2.06(g).






    

--------------------------------------------------------------------------------




“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrowers).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Scheduled Unavailability Date” shall have the meaning assigned to such term in
Section 2.06(g).


(b)    The definition of “Non-recourse Debt” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“Non-recourse Debt” means Debt of any Subsidiary of any Borrower or any other
Person with respect to which such Subsidiary has granted any security interest,
lien, mortgage, encumbrance, guarantee or other credit support of any kind: (a)
as to which none of the Borrowers or any other Subsidiary of the Borrowers (i)
provides any guarantee of or credit support with respect to such Debt of any
kind (including any undertaking, guarantee, indemnity, agreement or instrument
that would constitute Debt) or (ii) is directly or indirectly liable (as a
guarantor or otherwise) (other than for fraud, misrepresentation, misapplication
of funds, waste, environmental claims, voluntary bankruptcy, collusive
involuntary bankruptcy, prohibited transfers and violations of single purpose
entity covenants), provided, for avoidance of doubt, normal and customary
sponsor support arrangements (including, without limitation, guarantees or
letters of credit provided for project debt service, major maintenance or
operations and maintenance reserves) existing on February 11, 2019 and
additional such arrangements entered into or otherwise arising after February
11, 2019 in an aggregate amount for such additional arrangements not to exceed
$150,000,000 at any time outstanding, do not constitute guarantee or credit
support with respect to, or direct or indirect liability for, such Debt, and (b)
no default with respect to which (including any rights that the holders thereof
may have to take enforcement action against such Subsidiary or other Person)
would permit (upon notice, lapse of time or both) any holder of any other Debt
of any Borrower or any Subsidiary of any Borrower to declare a default under
such other Debt or cause the payment thereof to be accelerated or payable prior
to its stated maturity.
(c)    The definition of “Letter of Credit Termination Date” in Section 1.01 of
the Credit Agreement is hereby amended by adding the words “seven (7) Domestic
Business Days prior to the” after the word “means” and deleting the words “the
first anniversary of the” and the parenthetical therein.




    

--------------------------------------------------------------------------------




(d)    The definition of “London Interbank Offered Rate” in Section 2.06(b) is
hereby amended by adding the words “(“LIBOR Screen Rate”)” before the words “at
approximately” therein.
(e)    The definition of “Sanctions” in Section 1.01 of the Credit Agreement is
hereby amended by adding “, or any other relevant sanctions authority” after the
word “authority”.
(f)    Section 2.06 of the Credit Agreement is hereby amended by adding a new
clause (g) as set forth below:
(g)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrowers or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to each Borrower) that the Borrowers or Required Lenders (as applicable)
have determined, that:
(i)     adequate and reasonable means do not exist for ascertaining the London
Interbank Offered Rate for any requested Interest Period, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; or
(ii)     the administrator of the LIBOR Screen Rate or a governmental authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the London Interbank Offered Rate or the
LIBOR Screen Rate shall no longer be made available, or used for determining the
interest rate of loans (such specific date, the “Scheduled Unavailability
Date”), or
(iii)     syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace the
London Interbank Offered Rate,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement to replace the
London Interbank Offered Rate with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrowers unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.




    

--------------------------------------------------------------------------------




If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowers and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Euro-Dollar Loans shall be suspended, (to the extent of the affected Euro-Dollar
Loans or Interest Periods), and (y) the Euro-Dollar Rate component shall no
longer be utilized in determining the Base Rate.  Upon receipt of such notice,
the Borrowers may revoke any pending request for a Borrowing of, conversion to
or continuation of Euro-Dollar Rate Loans (to the extent of the affected
Euro-Dollar Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
(g)    Section 2.18 of the Credit Agreement is hereby amended by (y) adding to
clause (b)(i) the sentence “If requested by the applicable Issuing Lender in
connection with any request for any Letter of Credit, the Borrower also shall
submit a letter of credit application on such Issuing Lender’s standard form.”
before the sentence beginning with “Upon receipt of a Notice of Issuance” and
(z) adding to (c)(i) the words “examine drawing documents within the period
stipulated by the terms and conditions of the Letter of Credit. After such
examination, the Issuing lender will” after the words “, the Issuing Lender
shall”.
(h)    Section 4.06 of the Credit Agreement is hereby amended by adding the
words “non-delinquent” before the word “premiums” in clause (iii) thereof.
(i)    Section 5.01(g) of the Credit Agreement is hereby amended by adding the
words “non-delinquent” before the word “premiums” in clause (iii) thereof.
(j)    Section 6.01(c) of the Credit Agreement is hereby amended to substitute
“7 days” with “30 days”.
(k)    Section 6.01(i) of the Credit Agreement is hereby amended by adding the
words “non-delinquent” before the word “premiums”.
(l)    The following Sections are added to the Credit Agreement:
Section 1.05. Division of LLCs.  For all purposes under this Agreement, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.
Section 7.12. Certain ERISA Matters.




    

--------------------------------------------------------------------------------




(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrowers, that at least one of the
following is and will be true:


(i)     such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,


(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84- 14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.


(b)     In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrowers, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or




    

--------------------------------------------------------------------------------




exercise of any rights by the Administrative Agent under this Agreement or any
documents related hereto).


4.    Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent that the execution, delivery and
performance by such Borrower of this Amendment is within such Borrower’s
corporate powers, have been duly authorized by all necessary corporate action
and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of such Borrower’s certificate of incorporation
or by-laws or of any agreement, judgment, injunction, order, decree or other
instrument binding upon such Borrower.
5.    Conditions Precedent to the Effectiveness of this Amendment. This
Amendment shall become effective as of the date when, and only when, the
following conditions precedent have been satisfied (such date, the “Amendment
Effective Date”):
(a)    the Administrative Agent shall have received (i) counterparts of this
Amendment duly executed by (A) each Borrower, (B) the Administrative Agent and
(C) each Lender party hereto;
(b)    the Borrowers shall have paid to the Administrative Agent, for the
account of each Extending Lender, a consent fee equal to 0.05% of the aggregate
principal amount of Commitments held by such Lender on the Amendment Effective
Date;
(c)    the Administrative Agent shall have received all reasonable and
documented out-of-pocket expenses to be paid or reimbursed to the Administrative
Agent on the Amendment Effective Date (including, for the avoidance of doubt,
legal fees of Davis Polk & Wardwell LLP) that have been invoiced at least three
business days prior to the Amendment Effective Date; and
(d)    prior to and immediately after giving effect to this Amendment on the
Amendment Effective Date, the representations and warranties in Section 4 of
this Amendment shall be true and correct in all material respects.
6.     Governing Law; Submission to Jurisdiction.  This Amendment shall be
governed by and construed in accordance with the laws of the State of New York. 
Each Borrower hereby submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York or, if that court does not
have subject matter jurisdiction, of any State court located in the City and
County of New York and any appellate court thereof for purposes of all legal
proceedings arising out of or relating to this Amendment or the transactions
contemplated hereby.  Each Borrower irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.
7.    Counterparts; Integration.  This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Amendment, the Credit




    

--------------------------------------------------------------------------------




Agreement, the Notes, and any separate letter agreements with respect to fees
payable to the Administrative Agent or the Issuing Lenders, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. 
8.    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
9.    Incorporation; Execution. This Amendment shall constitute an “Amendment”
and an “Extension Agreement” for all purposes of the Credit Agreement. The
provisions of this Amendment are deemed incorporated into the Credit Agreement
as if fully set forth therein. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under the
Credit Agreement, nor constitute a waiver of any provision of the Credit
Agreement.
10.    Ratification. The Credit Agreement, as specifically amended by this
Amendment, is and shall continue to be in full force and effect and is hereby in
all respects ratified and confirmed.
11.    Reference. On and after the Amendment Effective Date, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Existing Credit Agreement, as amended by this Amendment.
[The remainder of this page is intentionally left blank; signature pages follow]



Bank of America, N.A., as a Lender
By:
/s/ Maggie Halleland
Name: Maggie Halleland
Title: Vice President






JPMORGAN CHASE BANK, N.A., as a Lender
By:
/s/ Amit Gaur
Name: Amit Gaur
Title: Vice President




TD Bank, N.A., as a Lender
By:
/s/ Vijay Prasad
Name: Vijay Prasad
Title: Senior Vice President




MUFG Bank, Ltd., as a Lender
By:
/s/ Paul Farrell
Name: Paul Farrell
Title: Managing Director




The Northern Trust Company, as a Lender
By:
/s/ Andrew D. Holtz
Name: Andrew D. Holtz
Title: Senior Vice President




SUMITOMO MITSUI BANKING CORPORATION, as a Lender
By:
/s/ James D. Weinstein
Name: James D. Weinstein
Title: Managing Director




The Bank of Nova Scotia, as a Lender
By:
/s/ David Dewar
Name: David Dewar
Title: Director




CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender
By:
/s/ Anju Abraham
Name: Anju Abraham
Title: Authorized Signatory
 



By:
/s/ Robert Casey
Name: Robert Casey
Title: Authorized Signatory




PNC BANK, NATIONAL ASSOCIATION, as a Lender
By:
/s/ J. Alex Rolfe
Name: J. Alex Rolfe
Title: Vice President




CITIBANK, N.A., as a Lender
By:
/s/ Richard Rivera
Name: Richard Rivera
Title: Vice President




BARCLAYS BANK PLC, as a Lender
By:
/s/ Sydney G. Dennis
Name: Sydney G. Dennis
Title: Director




MIZUHO BANK, LTD., as a Lender
By:
/s/ Donna DeMagistris
Name: Donna DeMagistris
Title: Authorized Signatory




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By:
/s/ Keith Luettel
Name: Keith Luettel
Title: Managing Director




U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:
/s/ James O’Shaughnessy
Name: James O’Shaughnessy
Title: Vice President




The Bank of New York Mellon, as a Lender
By:
/s/ Richard K. Fronapfel, Jr.
Name: Richard K. Fronapfel, Jr.
Title: Director




KeyBank National Association, as a Lender
By:
/s/ Richard Gerling
Name: Richard Gerling
Title: Senior Vice President




Morgan Stanley Bank, N.A., as a Lender
By:
/s/ Michael King
Name: Michael King
Title: Authorized Signatory 





State Street Bank and Trust Company, as a Lender
By:
/s/ Busola Laguda
Name: Busola Laguda
Title: Vice President 





Agreed and accepted:
CONSOLIDATED EDISON COMPANY OF
NEW YORK, INC.


By: /s/ Yukari Saegusa            
Name: Yukari Saegusa
Title: Vice President and Treasurer


CONSOLIDATED EDISON, INC.


By: /s/ Yukari Saegusa            
Name: Yukari Saegusa
Title: Vice President and Treasurer


ORANGE AND ROCKLAND UTILITIES,
INC.


By: /s/ Yukari Saegusa            
Name: Yukari Saegusa
Title: Treasurer








































BANK OF AMERICA, N.A., as Administrative
Agent


By:    /s/ Kelly Weaver            
Name: Kelly Weaver
Title: Vice President





SCHEDULE I


•
State Street Bank and Trust Company





    